Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
This is in response to Application filed on 11/9/2021 in which claims 1-7 were presented for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1-12-2021 and 10-19-2021 were considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claims 2-7 are rejected because they depend directly or indirectly on rejected claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1 and 5-6 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chung (U.S. Patent No. 5,283,912) as best understood.

Regarding claim 1, as best understood, Chung discloses a packer-support brief (See Fig. 1) (capable) for releasably retaining a packer in the packer-support brief (it is noted that the packer was not positively claimed), the packer-support brief (See Fig. 1) comprising: 
a male underwear in the form of a brief (See Figs. 1-2), 
a waistband (22, 122) at an upper most portion of the brief, the wistband circumscribing the entire brief (See Fig. 2), 

an attachment loop (821) attached to the waistband and extending into the pocket , the attachment loop having a first end adjacent a second end (See Fig. 1); 
an endless loop (8) having a first end/portion and a second end/portion spaced from the second portion (first end was considered as at the top edge of element 81 and the second end is at element 9), the first end attached to the attachment loop (See Fig. 1); the second end removably attachable to the packer (because it is a circle and the packet can be simply removably inserted into the circle).

Regarding claim 5, Chung discloses a packer-support brief wherein an inwardly facing surface of a front portion of the pocket has an opening (7) configured (capable) to allow the packer to be removably inserted into the pocket therethrough.

Regarding claim 6, Chung discloses a packer-support brief wherein the waistband is elastic (Col. 1, lines 31-32).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Chung (U.S. Patent No. 5,283,912).

Regarding claim 4, Chung discloses a packer-support brief wherein an outwardly facing surface (facing away from the wearer) of a front portion of the brief (adjacent the crutch portion of the wearer facing away from the wearer),
Chung discloses that the underwear exposes the genitalia of a male user.
Chung does not explicitly disclose a slit.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the device of Chung will have a vertical slit configured to allow the packer to be removably inserted into the pocket therethrough because it was disclosed that the genitals will be exposed.

Regarding claim 7, Chung discloses a packer-support brief wherein the attachment loop (821) is attached to the waistband (See Fig. 1).
Chung discloses throughout the disclosure that panels are sewn together which was interpreted as stitching.
Chung does not explicitly disclose that the attachment loop (821) is attached to the waistband by stitching.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the same teaching of stitching the attachment loop to the waistband in order to enhance securement of the attachment .

Allowable Subject Matter
Claims 2-3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHALED ANNIS whose telephone number is (571)270-1563.  The examiner can normally be reached on Monday-Friday 8 am-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 571-272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/KHALED ANNIS/           Primary Examiner, Art Unit 3732